Citation Nr: 1641029	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II.

3.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to a compensable initial evaluation for bilateral hearing loss.  

6.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to December 1971, to include service in the Republic of Vietnam from June 14, 1969 to January 10, 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

As an initial matter, the Board notes that specific to the Veteran's PTSD claim, the June 2013 VA Form 9, substantive appeal, which addressed such, was not timely.  However, the Agency of Original Jurisdiction (AOJ) accepted such as timely, thus waiving any objection to timeliness.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, this issue is properly before the Board.

Additionally, the AOJ did not certify the issue of entitlement to special monthly compensation based on loss of use of a creative organ to the Board.  However, on the May 2013, VA Form 9, substantive appeal, the Veteran specifically noted such, thus the Board finds that the May 2013 VA Form 9 perfected this issue and the Board will accept jurisdiction of such.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).

In his March 2013, May 2013, and June 2013, VA Form 9, substantive appeals, the Veteran requested a video conference hearing before a Veterans Law Judge.  In April 2016 and May 2016 correspondence, VA notified the Veteran that the requested hearing was scheduled for May 23, 2016; however, VA's Veterans Appeals Control and Locator System reflects the Veteran cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

Additional evidence has been received by VA subsequent to the most recent, April 2013, statement of the case issued, in part, for entitlement to service connection for a prostate disability.  Specifically, such additional evidence consists of a September 2013 diabetes mellitus disability benefit questionnaire, received by VA in November 2013, an April 2014 heart conditions disability benefits questionnaire, a September 2014 VA heart conditions examination report, a September 2015 heart conditions disability benefits questionnaire, received by VA in October 2015, and additional VA treatment records.  Neither the Veteran, nor his representative, waived AOJ review of this additional evidence.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, although the Veteran's substantive appeal for entitlement to service connection for a prostate disability was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As noted above, the record reflects that additional evidence was developed by VA.  Nevertheless, such is duplicative of prior evidence, namely the Veteran had a history of hyperplasia of the prostate.  Additionally, as the remaining issues on appeal are being remanded for additional development, the AOJ will have an opportunity to consider any additional relevant evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

The issues of entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II, entitlement to special monthly compensation based on loss of use of a creative organ, entitlement to a compensable initial evaluation for bilateral hearing loss, and entitlement to an initial evaluation in excess of 10 percent for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's prostate disability, currently diagnosed as hyperplasia of the prostate, is caused by or otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a prostate disability, currently diagnosed as hyperplasia of the prostate, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In July 2010, VA issued a letter which satisfied the duty to notify provisions with respect to service connection for a prostate disability.  The July 2010 letter informed the Veteran of the factors pertinent to the establishment of service connection and for establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran with regard to entitlement to service connection for a prostate disability.  The service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran has not identified any private medical records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim with respect to service connection for a prostate disability.  Additionally, the Board acknowledges a remand directive below is specific for updated VA treatment records, there is no indication that updated VA treatment records are relevant to the issue of entitlement to service connection for a prostate disability or that such would impact the outcome of this particular issue.

The Veteran has not been provided a VA examination in connection with the claim for entitlement to service connection for a prostate disability.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (a) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (b) Establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, and 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (c) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4) (2015).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  Id. 

With respect to the claim for entitlement to service connection for a prostate disability, the Veteran has not provided any evidence which indicates that his current disability may be related to his active service, to include presumed in-service exposure to herbicides, and, as discussed below, the evidence does not establish that the Veteran had the disability during his active service.  As such, the Board finds that, the record does not indicate that his prostate disability may be associated with service as there is no evidence of disease or injury in service, of recurrent symptoms or continuity of symptomatology since service, or of any other possible association with service.  In addition, the Veteran has not been diagnosed with a prostate disability included in the current list of diseases presumed to be associated with exposure to herbicide agents under 38 C.F.R. § 3.309 (e).  For these reasons, a VA medical opinion is not necessary to decide the claim for entitlement to service connection for a prostate disability.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i)(C).  The Board notes that the Veteran's generalized claim suggesting a nexus between a prostate disability and his active service does not constitute evidence sufficient to warrant a VA examination.  A conclusory generalized lay statement suggesting a nexus between a current disability and active service does not suffice to show that a disability may be associated with service, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


II.  Merits of the Claim

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service (or within the presumptive period under §§ 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  Generally, the regulation applies where an enumerated disease, to include prostate cancer, becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307 (a)(6)(ii).

The Veteran contends that service connection is warranted for a prostate disability.  The Veteran has not put forth any specific theory as to how his current prostate disability may be etiologically related to his active service, except as due to exposure to an herbicide agent in service.

The Veteran's report of medical examination for enlistment, dated in March 1968, indicates that the Veteran had a normal genitourinary evaluation.  The Veteran's report of medical examination for release from active duty, dated in October 1971, shows that the Veteran had a normal genitourinary evaluation.  The service treatment records do not show that the Veteran complained of or was treated for a prostate condition or any other such genitourinary condition during active service.

The medical evidence of record includes a notation of hyperplasia of the prostate as listed as an active problem in a September 2012 VA treatment record and such is documented in prior and subsequent VA treatment records.  A June 2013 VA treatment record also noted stable prostate specific antigen (PSA) and prior and subsequent VA treatment records also reflect PSA testing.  The diagnosis of hyperplasia of the prostate stems from a January 2010 VA treatment record, which noted in part, hyperplasia of the prostate and microscopic hematuria.  The January 2010 VA treatment record also noted the Veteran's PSA was stable.  The January 2010 VA treatment record is the earliest dated medical evidence of record of a diagnosed prostate condition.  The record contains no clinical evidence that the hyperplasia of the prostate is other than benign, nor any clinical diagnosis of prostate cancer.

Thus, the Veteran does not contend and the record does not show that the Veteran had a prostate condition during active service or for many years thereafter.  The Veteran has not alleged a continuity of symptoms, and hyperplasia of the prostate is not a chronic disease listed under 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303 (b) does not apply to the Veteran's claim for entitlement to service connection for an enlarged prostate.  See Walker, 708 F.3d 1331.  The Board concludes that the record does not show that service connection for hyperplasia of the prostate is warranted based on demonstration in service or continuity of symptoms.

To the extent that there is any contention of the Veteran that the hyperplasia of the prostate is the result of herbicide exposure during service in Vietnam, hyperplasia of the prostate is not among the diseases associated with exposure to herbicides under 38 C.F.R. § 3.309 (e).  Furthermore, the Veteran has not been shown to possess the medical knowledge and expertise necessary to medically link hyperplasia of the prostate to exposure to herbicides or other chemicals.  See Jandreau, 492 F.3d at 1377.  There is no competent evidence of record that etiologically links the Veteran's current prostate condition to his presumed in-service exposure to herbicides.  Accordingly, there is no basis for a finding of presumptive service connection for hyperplasia of the prostate as due to herbicide exposure pursuant to 38 C.F.R. § 3.309 (e) and 38 C.F.R. § 3.307 (a)(6)(ii).

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection as due to in-service herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, the there is no evidence of record causally linking the Veteran's current prostate condition with the in-service exposure to herbicides.  Even if the Veteran did assert his hyperplasia of the prostate was related to herbicide exposure, the possible etiology of an enlarged prostate is a complex medical issue involving internal processes not readily observable by a lay person.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran has not been shown to have the medical knowledge and expertise to opine as to any causal relationship between his current prostate condition and his active service.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Accordingly, the Board finds that there is no probative evidence of record indicating that the Veteran's hyperplasia of the prostate is related to his active service on a direct, or presumptive direct-incurrence, basis.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a prostate disability, diagnosed as hyperplasia of the prostate.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a prostate disability, currently diagnosed as hyperplasia of the prostate, is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2015).

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In a March 2013, VA Form 9, substantive appeal, the Veteran reported his service-connected hearing loss had gotten worse.  Additionally a July 2014 VA treatment record, noted in pertinent part, that puretone thresholds showed a significant decrease from previous audio testing.  Thus, as the evidence reflects that the Veteran's bilateral hearing loss has increased in severity, a new examination is required.

With respect to the Veteran's claim for an increased evaluation for PTSD, the most recent, May 2010, VA PTSD examination report only diagnosed PTSD.  However, more recent VA treatment records reflect additional diagnoses, including June 2011, September 2011 and November 2011 VA treatment records which diagnosed depression, not otherwise specified (NOS) along with PTSD.  The law provides VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, the record is not as clear as to the distinction, if any, between the service-connected PTSD, and depression, NOS, which were not addressed by the May 2010 VA PTSD examination report.  Thus, a remand for a new examination is required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

With respect to the Veteran's claim for service connection for diabetes mellitus, type II, the October 2010 and March 2013 VA examination reports did not endorse a diagnosis of diabetes.  Furthermore, the March 2013 VA examiner also did not endorse a diagnosis of impaired fasting glucose.  However, a September 2013 diabetes mellitus disability benefit questionnaire, received by VA in November 2013, diagnosed impaired fasting glucose.  Additionally, VA treatment records, including dated in June 2014, noted the Veteran was on prophylactic metformin for impaired fasting glucose.  The June 2014 VA treatment record, along with other VA treatment records, also list metformin for diabetes under active outpatient medications.  Thus, a remand for a new examination is required.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

The issue of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II, is inextricable intertwined with the issue of entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Similarly, the issue of entitlement to special monthly compensation based on loss of use of creative organ is inextricably intertwined with the issue of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type II.  Id.  Accordingly, the Board must defer deciding these claims, pending the outcome of the intertwined claims.

As the Veteran's claims are being remanded for further development, updated VA treatment records, from the Gulf Coast Veterans Health Care System, from December 2015 to the present, should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's recent VA treatment records, from the Gulf Coast Veterans Health Care System, from December 2015 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, the Veteran should be afforded a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner should consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner must provide a complete rationale for any opinion expressed.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected PTSD.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The VA examiner should expressly state which of the Veteran's psychiatric symptomatology, to include depression, NOS, are due to his service-connected PTSD, without regard to any nonservice-connected psychiatric disorders which may be diagnosed.  If any psychiatric manifestations cannot be clinically distinguished from manifestations of service-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The examiner must provide a complete rationale for any opinion expressed.

4.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any diagnosed diabetes, identified proximate to or during the pendency of the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

The examiner should determine whether the Veteran has a diagnosis of diabetes and reconcile any findings with VA treatment records which indicate the Veteran's active outpatient medications include metformin for diabetes.  

If diabetes is determined to be present during the pendency of, or proximate to, this claim, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that diabetes, was incurred in or was caused by the Veteran's active service, to include as due to herbicide exposure. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


